          Case 1:20-cv-03651-ER Document 45 Filed 12/07/20 Page 1 of 1




                                  December 7, 2020

VIA ECF

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, New York 10007

              Re:   Wolff, et ano. v. Glenn, et al., 20 Civ. 03651 (ER)

Your Honor:

             We represent Plaintiffs in the above-referenced matter. We write to
inform the Court that the Parties have reached an agreement in principle on
settlement, subject to the execution of a binding settlement agreement. We will
keep the Court informed of our progress. Counsel for Defendants has reviewed and
approved the contents of this letter.

              We thank the Court for its courtesies.


                                               Respectfully,


                                               /s/ Noah H. Bunzl
                                               Noah H. Bunzl


cc: Richard G. Menaker, Esq. (via ECF and email)
    Stephen M. Forte, Esq. (via ECF and email)
